January 23, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 HOUSTON BELT & TERMINAL RAILWAY COMPANY, BNSF RAILWAY
  COMPANY, AND UNION PACIFIC RAILROAD COMPANY, Appellants

NO. 14-13-00273-CV                        v.

    THE CITY OF HOUSTON, TEXAS, AND DANIEL KRUEGER, IN HIS
     OFFICIAL CAPACITY AS DIRECTOR OF PUBLIC WORKS AND
                      ENGINEERING, Appellees
                 ________________________________

       This cause, an accelerated appeal from the order partially sustaining the plea
to the jurisdiction filed by appellees the City of Houston, Texas, and Daniel
Krueger, in his official capacity as Director of Public Works and Engineering,
signed March 11, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the order. We therefore order the order of the
trial court below REVERSED in part, as to the sustaining of the plea on
appellants’ claims that Krueger acted in an ultra vires manner by imposing
drainage charges on their non-“benefitted properties,” and AFFIRMED in part, as
to the sustaining of the plea on appellants’ claims that Krueger acted in an ultra
vires manner when determining the impervious square footage of their properties
subject to drainage charges, and REMAND the cause for proceedings in
accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.